DETAILED ACTION
Status of Claims
Applicant's arguments, filed 01/18/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/18/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 7, and 9.
Applicants have introduced new claims 30-32
Applicants have canceled claims 6, 10, and 27.
Applicants have previously canceled claims 4 and 17-24.
Applicants have left claims 2-3, 5, 8, 11-16, 26, and 28-29 as originally filed/previously presented.
Claims 1-3, 5, 7-9, 11-16, 26, and 28-32 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections – Newly Applied Necessitated by Applicants Amendments
Claim 11 is objected to because of the following informalities:
Regarding Clam 11, line 2 currently reads “to display a magnitude of a nerve stimulation”, however, it appears it should read --to display the magnitude of the nerve stimulation-- (emphasis added). 
Claim Interpretation – 35 USC § 112(f) – Maintained and Newly Applied 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an elastic measuring piece used to measure an elasticity value” in claim 1; 
“a current adjustment part used to adjust a magnitude of a nerve stimulation current” in claim 1 and claim 32;
 “a host used to receive a current adjustment signal” in claim 6; and
“an elastic adjustment part used to adjust a maximum elasticity value” in claim 30. 
These limitations are being interpreted as follows according to the instant specification filed 12/02/2019.
“a pressure sensor” or “an adjustable resistor”, as described in para. [0033]; 
“a button, a knob, a touch key … two buttons …”, as described in para. [0039];
 “a processor”, as described in para. [0036]; and
“an adjustment part to limit the stretchable length of the elastic piece”, as described in para. [0034].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103 – Modified and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11-16, 26, 28-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachinski et al. (Pub. No. US 2013/0085551), hereinafter referred to as Bachinski, in view of Sterrantino et al. (Pub. No. US 2006/0025702), hereinafter referred to as Sterrantino.
The claims are generally directed towards a neuromonitoring device, comprising: a probe, a handle, an elastic prompt, and an elastic adjustment part.
Regarding Claim 1, Bachinski discloses a neuromonitoring device (Fig. 2, para. [0036], “electrical stimulation device”), comprising: a probe (Fig. 2, element 133, “shaft”), a handle (Fig. 2, element 104, “housing”), and an elastic prompt (Fig. 6, element 170, “status indicator”); wherein 
the probe is connected to the handle (Fig. 2, element 133 is connected to element 104, and para. [0072], “the electrode 130 includes a shaft 133 that extends from the housing 104”); 

the probe head is connected to the elastic piece (Figs. 13A and 13B, electrode tip 231 is connected to the spring 224); 
the elastic measuring piece is connected to the elastic piece (Figs. 13A and 13B, element 224, element 226, and element 236 are connected when pressure is applied, and para. [0108], “when sufficient pressure is applied, the column 226 contacts the contact pad 236”) and is used to measure an elasticity value of the elastic piece and convert the elasticity value into an electrical signal (para. [0102], “the hand-held electrical stimulation device described herein generates and delivers current only when sufficient pressure is applied to the electrode by the patient’s tissue as detected by a pressure-sensitive switch … the electrode may be coupled to a force gauge, pressure gauge, strain gauge…”); 
the elastic prompt is electrically connected to the elastic measuring piece and is used to receive the electrical signal and generate prompt information regarding the elasticity value based on the electrical signal (Fig. 6, element 170, “status indicator”, and para. [0091], “the status indicator informs a user of the operational status of the device and can come in the form of visual … indicators. Examples of suitable status indicators include a light, an LED, a liquid crystal or other type of display … the status indicator may be used to indicate whether the electrode is applied to the skin with sufficient pressure to activate the device for delivery of a stimulation current”); and 

Bachinski discloses that an appropriate stimulation level can be adjusted and actuated by increasing and decreasing the current and the stimulation parameters are prescribed by a physician (para. [0078]). Bachinski further discloses that the stimulation current felt will vary based on the amplitude of current and the target delivery site (para. [0078]).
However, Bachinski does not explicitly disclose that a maximum current threshold is set to limit the nerve stimulation current, wherein the maximum current threshold is set based on a nerve sensitivity, and wherein for a first nerve with a relatively high sensitivity, a relatively small maximum current threshold is used, and for a second nerve with a relatively low sensitivity, a relatively high maximum current threshold is used.
Sterrantino discloses an evoked potential monitoring system including a control unit having stimulator circuitry and a probe assembly (Abstract, Fig. 1, Fig. 2). Sterrantino further discloses that the probe can be used for nerve stimulation (para. [0002] and [0021]). Sterrantino further teaches that a stimulus current level is adjustable between 0-30 mA in discrete increments (para. [0045]). Sterrantino further teaches the operator is able to either incrementally increase or decrease the stimulus current level (para. [0048-0049]). Sterrantino further teaches that the system the user can adjust the stimulus current level depending on the response required for the nerve being sensed (para. [0023] and para. [0057]). It would have 
Regarding Claim 2, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic prompt is set on the handle (Fig. 6, element 170, “status indicator” is set on the housing 104).
Regarding Claim 3, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic prompt is used to display the prompt information regarding the elasticity value (para. [0091], “Examples of suitable status indicators include … a liquid crystal or other type of display … the status indicator may be used to indicate whether the electrode is applied to the skin with sufficient pressure to activate the device for delivery of a stimulation current”).
Regarding Claim 5, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic piece is made of a conductive material (para. [0105], “a compression spring is disposed along the column ... the spring is a coil spring, and may be made of spring metal”).
Regarding Claim 7, modified Bachinski discloses the neuromonitoring device of claim 6, further comprising a monitor (Fig. 27, element 906, “controller”), wherein the monitor includes: a host (Fig. 27, element 922, “processor”) used to receive a current adjustment signal sent by the current adjustment part and generate a current control signal (para. [0143], “The controller also monitors the state of the amplitude adjustment switches. When the controller detects that the state of the amplitude adjustment switches has changed, the controller increases or 
Regarding Claim 8, modified Bachinski discloses the neuromonitoring device of claim 7, wherein the current control signal includes a pulse width modulation wave control signal (para. [0096], “software is used to program the processor with information about different stimulation control signals that, when generated by the processor and transmitted to the signal generator, cause the signal generator to generate different desired electrical stimulation waveforms … waveforms may have predetermined amplitudes and frequencies”).
Regarding Claim 9, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the current adjustment part includes at least one button (Fig. 6, elements 108a and 108b, “buttons” and para. [0071], “an operator uses his or her finger to actuate and control the buttons to … increase and decrease the levels of stimulation …”).
Regarding Claim 11, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the handle is provided with a current display part (Fig. 6, element 170, “status indicator” and para. [0091], “suitable status indicators include … a liquid crystal or other type of display”) used to display a magnitude of a nerve stimulation current (para. [0091], “the status indicator allows an operator to view current operating parameters”).
Regarding Claim 12, modified Bachinski discloses the neuromonitoring device of claim 1, further comprising a probe monitoring part (Fig. 27, element 906, “controller” and element 
Regarding Claim 13, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the probe further includes a sleeve (Fig. 3, element 104a, “distal portion”), the elastic piece is installed in the sleeve (Fig. 11A, element 224 and element 226 are installed into the sleeve 104), an end of the probe head is inserted into a first end of the sleeve to connect to the elastic piece (Fig. 3, element 102 “connector” and element 130 are inserted into an end of the distal portion 104a) and a second end of the sleeve is connected to the handle (Fig. 3, elements 104a and 104b, “distal portion” and “proximal portion”, Fig. 3 shows screw threads on the end of element 104a to connect the proximal portion to the distal portion).
Regarding Claim 14, 
Regarding Claim 15, modified Bachinski discloses the neuromonitoring device of claim 13, wherein a surface of the sleeve is provided with an insulation layer (para. [0071], “the distal portion 104a is formed of a rigid material, preferably plastic”).
Regarding Claim 16, modified Bachinski discloses the neuromonitoring device of claim 1, wherein an end of the probe head in contact with a human body is a ball-head structure (Fig. 2, element 131, “tip”, and para. [0072], “the tip has a rounded or ball-like surface”).
Regarding Claim 26, modified Bachinski discloses the neuromonitoring device of claim 1, wherein when the elasticity value exceeds an elasticity threshold, the elastic prompt provides an alert (para. [0091], “status indicator informs a user of the operational status of the device and can come in the form of a visual, an audible, and/or a tactile indicator … the status indicator may be used to indicate any of a number of therapeutic or other conditions … for example whether the electrode is applied to the skin with sufficient pressure to activate the device … or a change in operational mode”).
Regarding Claim 28, modified Bachinski discloses the neuromonitoring device of claim 12, wherein when the probe monitoring information satisfies a preset condition, the probe monitoring part provides a prompt (para. [0091], “the status indicator may be used to indicate any of a number of therapeutic or other conditions … the status indicator allows an operator to view historical user data (such as performance and use statistics)”).
Regarding Claim 29, modified Bachinski discloses the neuromonitoring device of claim 28, wherein the preset condition includes: the cumulative usage time of the probe exceeding a time period; or the elastic condition of the elastic piece decaying to an extent (para. [0145], “the memory may store usage statistics regarding usage of the system … such as a type of 
Regarding Claim 32, Bachinski discloses a neuromonitoring device (Fig. 2, para. [0036], “electrical stimulation device”), comprising: a probe (Fig. 2, element 133, “shaft”), a handle (Fig. 2, element 104, “housing”), and an elastic prompt (Fig. 6, element 170, “status indicator”); wherein 
the probe is connected to the handle (Fig. 2, element 133 is connected to element 104, and para. [0072], “the electrode 130 includes a shaft 133 that extends from the housing 104”); 
the probe includes a probe head (Fig. 2, element 131, “tip”, and para. [0072], “the electrode includes a shaft that extends from the housing and a tip”), an elastic piece (Fig. 13A, element 224, “compression spring” and element 226, “column”), and an elastic measuring piece (Fig. 13A, element 236, “electrical contact pad”); 
the probe head is connected to the elastic piece (Figs. 13A and 13B, electrode tip 231 is connected to the spring 224); 
the elastic measuring piece is connected to the elastic piece (Figs. 13A and 13B, element 224, element 226, and element 236 are connected when pressure is applied, and para. [0108], “when sufficient pressure is applied, the column 226 contacts the contact pad 236”) and is used to measure an elasticity value of the elastic piece and convert the elasticity value into an electrical signal (para. [0102], “the hand-held electrical stimulation device described herein generates and delivers current only when sufficient pressure is applied to the electrode by the 
the elastic prompt is electrically connected to the elastic measuring piece and is used to receive the electrical signal and generate prompt information regarding the elasticity value based on the electrical signal (Fig. 6, element 170, “status indicator”, and para. [0091], “the status indicator informs a user of the operational status of the device and can come in the form of visual … indicators. Examples of suitable status indicators include a light, an LED, a liquid crystal or other type of display … the status indicator may be used to indicate whether the electrode is applied to the skin with sufficient pressure to activate the device for delivery of a stimulation current”); and 
wherein the handle is provided with a current adjustment part (Fig. 6, elements 108a and 108b, “buttons”) used to adjust a magnitude of a nerve stimulation current (para. [0071], “an operator uses his or her finger to actuate and control the buttons to … increase and decrease the levels of stimulation, and adjust other therapy settings (e.g., waveform shape, frequency)”).
However, Bachinski does not explicitly disclose wherein the current adjustment part is further used to: adjust the magnitude of the nerve stimulation current based on a first adjustment step size within a first current value range; and adjust the magnitude of the nerve stimulation current based on a second adjustment step size within a second current value range, wherein a first set of buttons are used to roughly adjust the magnitude of the nerve stimulation current based on the first adjustment step size, and a second set of buttons are used to finely adjust the magnitude of the nerve stimulation current based on the second 
Sterrantino discloses an evoked potential monitoring system including a control unit having stimulator circuitry and a probe assembly (Abstract, Fig. 1, Fig. 2). Sterrantino further discloses that the probe can be used for nerve stimulation (para. [0002] and [0021]). Sterrantino further discloses that the stimulus current level can be adjusted from 0-30 mA in increments of 0.05, 0.01, 1.0, or 5.0 mA (para. [0048]). Sterrantino further discloses a timing switch can be used by an operator to incrementally increase the stimulation by pitching a switch (Fig. 2, element 78), upward or downward for a set period of time (para. [0048]). For example, increments may be set for 0.01 mA and pitching the switch forward for a period of time will increase the increment size to 0.05 mA, 1.0 mA, or 5 mA (para. [0023] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current adjustment part disclosed by Bachinski to include either additional buttons to have two ranges of increments instead of one, or include a switch as taught by Sterrantino to adjust the increment step size of the current. Sterrantino teaches that the discrete levels of stimulation limits the stimulation level and delivery thereof, desired by the surgeon (para. [0005]). Sterrantino further teaches that the discrete steps allows the surgeon control of the stimulation energy delivered by the probe (para. [0025]). One of ordinary skill in the art would have recognized that adjusting a current stimulation level by two step sizes would allow a surgeon greater control and accuracy. Further, one of ordinary skill in the art would have recognized that including 4 buttons instead of 2 would be routine experimentation. 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachinski et al. (Pub. No. US 2013/0085551), hereinafter referred to as Bachinski, in view of Sterrantino et al. (Pub. No. US 2006/0025702), hereinafter referred to as Sterrantino as applied to claim 1 above, and further in view of Wyler et al. (Pat. No. US 3,933,148), hereinafter referred to as Wyler.
Regarding Claim 30, modified Bachinski discloses the neuromonitoring device of claim 1.
Bachinski discloses in para. [0106] that the spring can be chosen or design to set the amount of pressure needed to move the electrode to an on position.
However, Bachinski does not explicitly disclose an elastic adjustment part that is used to adjust a maximum elasticity value of the elastic piece by limiting a stretchable length of the elastic piece.
Wyler teaches of a device for determining the degree of skin sensitivity by using an element to compress against an elastic system or a spring (Abstract, and Fig. 1). Wyler further teaches of an adjusting screw (Fig. 1, element 5) for adjusting the spring tension by either increasing or decreasing the tension. Wyler further teaches that the device can include a click-stop adjustment device for providing several adjustment steps such as a weak, medium, and strong spring tension (col. 2, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neuromonitoring device disclosed by Bachinski to include the elastic adjustment part taught by Wyler to adjust the spring tension to provide multiple different tensions, such as weak, medium, and strong. Wyler teaches that by adjusting the spring tension, accurate determinations can be made since the correct pressure is applied to the patient (col. 1, lines 33-37).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachinski et al. (Pub. No. US 2013/0085551), hereinafter referred to as Bachinski, in view of Sterrantino et al. (Pub. No. US 2006/0025702), hereinafter referred to as Sterrantino, further in view of Wyler et al. (Pat. No. US 3,933,148), hereinafter referred to as Wyler as applied to claim 30 above, and further in view of Aguero Villarreal et al. (Pat. No. US 10,674,917), hereinafter referred to as Villarreal.
Regarding Claim 31, modified Bachinski discloses the neuromonitoring device of claim 30.
However, modified Bachinski does not explicitly disclose wherein the elastic adjustment part is used to adjust the maximum elasticity value of the elastic piece based on a type of surgery or a nerve sensitivity, and wherein for a first nerve with a relatively high sensitivity, a relatively small maximum elasticity value is used, and for a second nerve with a relatively low sensitivity, a relatively high maximum elasticity value is used.
Aguero Villarreal teaches a device for the mechanical detection comprising a probe, spring, sensor, and signal indicator, for determining the amount of mechanical force applied to the probe (Abstract, and Fig. 3). Aguero Villarreal further teaches that the device can be used for different procedures such as for nerve damage, or determining the location of a surgical incision (col. 11, lines 34-49). Aguero Villarreal further teaches that the spring constant of the device can be adjusted to any detection range for the correct procedure (col. 11, lines 26-27). Aguero Villarreal further teaches that that the elastic modulus of tissues will differ with each application, therefore, to activate the device, a different force, in Newton’s is needed to activate the device (col. 11, lines 17-26). Therefore, it would have been obvious to one of . 
Response to Arguments
Applicant’s arguments, see Pages 7-10 of Remarks, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-3, 5-16, and 25-29 under 35 USC 103 have been fully considered and are persuasive. Applicants amendments to independent claim 1, which recite “wherein the handle is provided with a current adjustment part used to adjust a magnitude of a nerve stimulation current, and a maximum current threshold is set to limit the nerve stimulation current, wherein the maximum current threshold is set based on a nerve sensitivity, and wherein a first nerve with a relatively high sensitivity, a relatively small maximum current threshold is used, and for a second nerve with a relatively low sensitivity, a relatively high maximum current threshold is used”, are not taught by the previous rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sterrantino, as applied above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791